DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/06/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuburaya et al. (JP 2015125340 A cited in IDS of 16/083988) in view of II et al. (WO 2015/098714 A1 cited in IDS of 16/083988). It is noted that the disclosures of Tsuburaya et al. are based on a machine translation of the reference (cited in IDS of 16/083988). It is noted that when utilizing II et al., the disclosures of the reference are based on US 2016/0326405 Al which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to II et al. are found in US ‘405.

Regarding claims 1-4 and 7, Tsuburaya et al. disclose a multilayer comprising an optical film 10 in direct contact with masking film 20 (see Abstract, paragraph 0055 and Figure 1). The optical film 10 (i.e. A layer) comprises alicyclic-structure containing polymer (see Abstract). The masking film comprises adhesive layer 30 (i.e. B layer) comprising acrylic adhesive (i.e. material Y) (see paragraphs 0034 and 0038). The adhesive layer has thickness of 2 to 20 microns (see paragraph 0040). The optical film (i.e. layer A) and adhesive layer (i.e. layer B) are in direct contact. Given that that layer A (10) and layer B (30) are flat and parallel to each other based on Figure (see Tsuburaya et al.), the contact angle between layer A and layer B or material Y of layer B is zero.
Tsuburaya et al. do not disclose adhesive layer is a cured of material Y including a dispersion of a crosslinkable polymer (a) and solid particles (b), the crosslinkable polymer (a) has a glass transition temperature of 0 C or higher and 40 C or lower.
II et al. disclose an adhesive layer comprising an acrylic adhesive composition (material Y) comprising an acrylic resin A (i.e. crosslinkable polymer) having a glass transition temperature of -70 to 10 C and inorganic oxide particles (B) (see Abstract, paragraphs 0052, 0062-0064). The acrylic resin A has crosslinkable group such as glycidyl group (i.e. epoxy group) (see paragraphs 0031 and 0036). The inorganic oxide particles can be silica (see paragraph 0065). When the glass transition temperature is too high, there may occur tendency of excessive increase in adhesive force and when the glass transition temperature is too low, there may occur tendency of lowering in heat-resistance (see paragraph 0052). The acrylic adhesive composition can be prepared in solvent (see paragraph 0084). Accordingly, the acrylic adhesive composition (material Y) includes a dispersion of an acrylic resin A (i.e. crosslinkable polymer) and inorganic oxide particles (solid particles). The acrylic adhesive composition is cured (see paragraph 0083). That is, the adhesive layer is a cured product of acrylic adhesive composition (material Y). The adhesive layer has high refractive index and sufficient adhesiveness (see paragraph 0007). The adhesive layer can be used for an optical laminate body (see Abstract).
In light of motivation for using adhesive layer disclosed by II et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesive layer of II et al. as the adhesive layer in Tsuburaya et al. in order to obtain high refractive index and sufficient adhesiveness as well as heat resistance, and thereby arrive at the claimed invention.
Accordingly, Tsuburaya et al. in view of II et al. disclose multilayer optical film as set forth above. Tsuburaya et al. disclose adhesive layer having thickness (tB) of 2 to 20 microns which overlaps with that presently claimed. II et al. inorganic particles having volume average particle diameter (db) of 5 to 50 nm, i.e. 0.005 to 0.5 microns (see paragraph 0074). Accordingly, db/tB is 0.00025 to 0.25 (0.00025 = 0.005/20 and 0.25 = 0.5/2).
Further, II et al. disclose that the adhesive layer can be formed by applying the acrylic adhesive composition onto a substrate, drying and thermally curing the acrylic adhesive composition (material Y) (see paragraph 0083). Therefore, as taught by II et al., it would have been obvious to one of ordinary skill in the art to use method comprising applying the acrylic adhesive composition of II et al. on to a surface of optical film 10 (layer A) in in Tsuburaya et al.  to form the adhesive layer (layer B), and curing the adhesive layer (curing the layer of material Y), and thereby arrive at the claimed invention.

Regarding claims 5 and 6, Tsuburaya et al. in view of II et al. disclose multilayer optical film as set forth above. Further, the adhesive layer of Tsuburaya et al. in view of II et al. is identical to that presently claimed. Accordingly, the adhesive layer of Tsuburaya et al. in view of II et al. has presently claimed properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787